STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of the 12th day of
September, 2007, is entered into by and between William W. Botts (“Seller”) and
American International Industries, Inc., a Nevada corporation (“Purchaser”).

WHEREAS, the Seller is the legal and beneficial owner of 170,345 shares of
common stock without any restrictive legend of O.I. Corporation (“OI”), an
Oklahoma corporation (“OI Stock”); and

WHEREAS, the Purchaser desires to purchase from Seller, and Seller desires to
sell to the Purchaser, the OI Stock upon the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual benefits to accrue
to each of the parties hereto, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:

1. Agreement to Sell and Purchase. Subject to the terms and conditions set forth
herein, Seller hereby sells, transfers and delivers to the Purchaser all right,
title and interest in and to the OI Stock, free and clear of any and all
encumbrances. In conjunction with the execution of this Agreement, Seller shall
deliver the certificate(s) representing the OI Stock accompanied by stock
power(s) bearing medallion signature guarantees transferring the OI Stock from
the Seller to the Purchaser.

2. Purchase Price. As full consideration of the OI Stock, the Purchaser hereby
agrees to pay the Seller the sum of One Million Dollars ($1,000,000) (the “Cash
Consideration”), and to issue to the Seller 240,000 restricted shares of common
stock of Purchaser (“AMIN Stock Consideration”) on or within six business days
from the Closing Date (defined below) (the “Purchase Transaction”). In
conjunction with the execution of this Agreement, the Purchaser shall deliver a
certificate representing the restricted AMIN Stock to Seller. Additionally, on
the Closing Date, the Seller shall deliver to Daniel Dror a voting proxy
(“Proxy”) to vote for all the shares of AMIN Stock standing in the name of
Seller on the books of the Purchaser, according to the instructions marked on
said Proxy, which form of Proxy is attached hereto as Exhibit A. Such Proxy
shall expire on the date that Seller no longer owns, directly or indirectly, any
of the AMIN Stock Consideration.

Guarantee Option.

The Purchaser hereby agrees, for a period of time commencing on the first
anniversary of the Closing Date, and ending on the fourth anniversary of the
Closing Date, agrees to repurchase the AMIN Stock from the Seller or his estate
at a purchase price per share of $5.00, subject to adjustment in the event of
any stock splits or stock dividends, but excluding the impending 20% stock
dividend as announced by AMIN on May 17, 2007 and payable on September 19, 2007
(“Exercise Price”), upon written notice from Seller or his estate (“Guarantee
Notice”). Within twenty (20) days of Purchaser’s receipt of the Guarantee Notice
from the Seller or Seller’s estate, the Purchaser shall pay to the Seller or his
estate an amount (“Payment”) equal to the number of shares of AMIN Stock
specified on the Guarantee Notice times the Exercise Price. The Payment shall be
made by certified bank cashier’s check or wire transfer to Seller’s or Seller’s
estate’s bank account. Together with the Guarantee Notice, the Seller or his
estate shall deliver the certificate(s) representing the AMIN Stock along with
stock power(s) bearing medallion signature guarantees to the Purchaser. If the
number of shares of AMIN Stock specified on the Guarantee Notice is less than
the number of shares specified on Seller’s stock certificate(s), then Purchaser
will cause its transfer agent to reissue a stock certificate representing the
balance of shares of AMIN Stock to the Seller or his estate in the Seller’s name
or the name of his estate. The form of Guarantee Notice is attached hereto as
Exhibit B. All shares of AMIN Stock sold by the Seller or his estate prior to
exercise of any Guarantee Options shall be a reduction to the shares of AMIN
Stock available under these Guarantee Options.



4. Registration Rights. The Purchaser agrees to provide “piggy-back”
registration rights to the Seller to register the AMIN Stock, which form of
Registration Rights Agreement is attached hereto as Exhibit C (the “Registration
Rights Agreement”).

5. Expenses and Fees. The Purchaser shall pay the legal costs incurred by the
Seller but only up to an amount not exceeding $7,500.

6. Closing. The closing of the Purchase Transaction provided for in Section 2 of
this Agreement (the “Closing”) shall occur simultaneously with the execution of
the Agreement on the date hereof (the “Closing Date”).



7. Representations of Seller. The Seller represents and warrants to the
Purchaser the following:



(a) Authority; Binding Agreement. The Seller has all requisite power and
authority to execute and deliver this Agreement, the OI Stock together with
stock power(s) bearing medallion signature guarantees delivered herewith and all
other documents, if any, contemplated by this Agreement to which he is a party.
This Agreement and the stock power(s) delivered herewith have been duly executed
and delivered by the Seller and constitute the legal, valid and binding
agreements of Seller.



(b) Restricted Securities. The Seller understands that the shares of AMIN Stock
to be purchased hereunder are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Purchaser
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.



(c) Securities and Exchange Commission (“SEC” Reports. The Seller has reviewed
AMIN’s annual reports on Form 10-KSB filed with the SEC on April 5, 2007 and May
16, 2006, and quarterly reports on Form 10-QSB filed with the SEC on August 13,
2007; May 15, 2007; November 13, 2006; August 9, 2006; May 22, 2006; November 9,
2005 and August 15, 2005 (collectively, the “AMIN SEC Reports”), and has relied
on these AMIN SEC Reports on the assumption that they are true, correct and do
not contain any material misstatements or omissions.

(d) Authority to Deliver OI Stock. The Seller represents and warrants to the
Purchaser that the OI Stock is without any restrictive legend and that the
Seller has all requisite power and authority to sell and transfer the OI Stock
to Purchaser without any actions or approvals of any third party including, but
not limited to, OI.

8. Representations of Purchaser. The Purchaser represents and warrants to the
Seller the following:

(a) Organization and Qualification. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of Nevada and
has the requisite corporate power and authority to own, lease and operate its
assets and properties and to carry on its business as it is now being conducted.
The Purchaser is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which the properties owned, leased, or
operated by it or the nature of the business conducted by it makes such
qualification necessary.

(b) Authority; Binding Agreement. The Purchaser has full corporate power and
authority to execute and deliver this Agreement and to consummate the Purchase
Transaction and all transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Purchaser and constitutes a valid and legally
binding agreement of the Purchaser.

(c) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the Purchase Transaction and all transactions
contemplated hereby, will (A) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which the Purchaser is
subject, or (B) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Purchaser is a party or by which he or it is bound or to which any of his or
its assets is subject.



(d) AMIN Stock. The AMIN Stock, when issued, sold and delivered in accordance
with the terms of this Agreement for the consideration expressed herein, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
encumbrances.



(e) SEC Reports and Separation Agreement. The Purchaser has reviewed OI’s annual
reports on Form 10-KSB filed with the SEC on April 2, 2007 and March 23, 2006,
and quarterly reports on Form 10-QSB filed with the SEC on August 14, 2007; May
15, 2007; November 9, 2006; August 9, 2006; May 5, 2006; November 8, 2005 and
August 9, 2005 (OI’s annual reports and quarterly reports collectively referred
to as the “OI SEC Reports”), and has relied on these OI SEC Reports on the
assumption that they are true, correct and do not contain any material
misstatements or omissions. Additionally, the Purchaser has reviewed the
Separation Agreement and Release dated March 21, 2007 by and between OI and the
Seller (the “Separation Agreement”), which Separation Agreement was filed as
Exhibit 10.1 to OI’s Current Report on Form 8-K filed with the SEC on March 26,
2007.

9. Deliveries.

(a) On the Closing Date, the Purchaser shall deliver the following:

(i) The Consulting Agreement between the Seller and the Purchaser, in the form
attached hereto as Exhibit D (the “Consulting Agreement”), shall have been
executed and delivered by the Purchaser;

(ii) The Registration Rights Agreement shall have been executed and delivered by
the Purchaser; and

(iii) The Cash Consideration shall have been paid by certified bank cashier’s
check or wire transfer to Seller’s bank account.

(b) Within six business days from the Closing Date, the Purchaser shall deliver
a certificate representing the restricted AMIN Stock to be issued to the Seller
pursuant to Section 2.

(c) On the Closing Date, the Seller shall deliver the following:

(i) Certificate(s) representing the OI Stock without restrictive legend and
stock power(s) bearing medallion signature guarantees to be delivered to the
Purchaser at Closing pursuant to Section 1;

(ii) The Consulting Agreement shall have been executed and delivered by the
Seller;

(iii) The Registration Rights Agreement shall have been executed and delivered
by the Seller; and

(iv) A Proxy to Daniel Dror pursuant to Section 2.

10. Miscellaneous

10.1 Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the Purchaser and the Seller with respect to
the subject matter hereof. This Agreement may not be later modified except by a
further writing signed by the Purchaser and the Seller, and no term of this
Agreement may be waived except by a writing signed by the party waiving the
benefit of such term.

10.2 No Waiver. No waiver by the parties hereto of any default or breach of any
term, condition or covenant of this Agreement shall be deemed to be a waiver of
any subsequent default or breach of the same or any other term, condition or
covenant contained herein.

10.3 Assignment; Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective successors and
assigns.

10.4 Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion held invalid or inoperative. The headings
herein are for reference purposes only and are not intended in any way to
describe, interpret, define or limit the extent or intent of this Agreement or
of any part hereof.

10.5 Governing Law; Place of Performance. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas, without regard
to applicable principles of conflicts of law.

10.6 Attorney's Fees and Costs. If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney's fees, costs and necessary disbursements in
addition to any other relief to which the prevailing party may be entitled.

10.7 Survival. The representations and warranties set forth in this Agreement
shall survive for three years after the date such representation and warranty at
issue is made under this Agreement.

11. Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to Purchaser, to:

Attn: William W. Botts
100 Lee Avenue
College Station, TX 77840
Tel: (979) 693-6554

With copies to (which shall not constitute notice):
Locke Liddell & Sapp PLLC
600 Travis St., Suite 3400
Houston, Texas 77002
Attn: Peter Talosig
Tel: (713) 226-1136
Fax: (713) 229-2645

If to Purchaser, to:
Attn: American International Industries, Inc.
Tel: (281) 334-9479
Fax: (281) 334-9508

With copies to (which shall not constitute notice):
Park Avenue Group, Inc.
90 John Street, Suite 626
New York, New York 10038-3202
Attn: Richard Rubin
Tel: (212) 688-5688
Fax: (212) 658-9867

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex or ordinary mail), but no such notice, request, demand, claim,
or other communication shall be deemed to have been duly given unless and until
it actually is received by the intended recipient. Any Party may change the
address to which notices, requests, demands, claims, and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.

12. Further Assurances. Each party agrees to execute and deliver such other
documents, certificates, agreements, and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the Purchase Transaction.

13. Facsimile Signatures. Any signature page delivered pursuant to this
Agreement or any agreement contemplated hereby via facsimile shall be binding to
the same extent as an original signature. Any party who delivers such a
signature page agrees to later deliver an original counterpart to any party who
requests it.

[Reminder of this page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

PURCHASER

SELLER



AMERICAN INTERNATIONAL INDUSTRIES, INC.

By:______________________________ ___________________________________

Name:____________________________ William W. Botts

Title:_____________________________

Daniel Dror, hereby unconditionally and irrevocably guarantees to the Seller the
performance in full by the Purchaser of its obligations under Sections 2 and 3
of this Agreement. The undersigned waives all defenses as a surety including
notice, and agrees that its obligations hereunder shall not be impaired,
diminished or discharged by any extension of time granted by the Seller, by any
course of dealing between the parties, or by any events or circumstances which
might operate to discharge a guarantor. The undersigned shall remain liable on
its obligations hereunder until such time as the obligations of the Purchaser
under this Agreement has expired. The undersigned waives the right to require
the Seller to first proceed against the Purchaser with respect to any dispute,
controversy, or claim arising out of or related to this Agreement, and agrees
that any such dispute, controversy, or claim may be brought directly against the
undersigned, the Purchaser or against any one or more of them. The undersigned
hereby subjects himself to the governing law specified in Section 10.5 and
agrees that notice may be served on him in the manner described in Section 11.

_________________________________

Daniel Dror, Individually

EXHIBIT A

Proxy

EXHIBIT B

Guarantee Notice

EXHIBIT C

Registration Rights Agreement

EXHIBIT D

Consulting Agreement